                           Case 10-10753        Doc 78      Filed 01/12/21       Page 1 of 1
Form 161

                                UNITED STATES BANKRUPTCY COURT
                                           Middle District of North Carolina
                                              101 S. Edgeworth Street
                                               Greensboro, NC 27401

                                                                                  Bankruptcy Case No.: 10−10753
IN THE MATTER OF:
Joy Kinley Daniel xxx−xx−4793
aka Joy Kinley Lance
aka Joy Michelle Kinley
330 Presnell St. Unit 28
Asheboro, NC 27203

   Debtor(s)



TO THE DEBTOR AND ALL OTHER PARTIES IN INTEREST:

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

TAKE NOTICE THAT the following request has been made with the Court:

[74] Application for Payment of Unclaimed Funds by Joy Kinley Daniel, Claimant, Requesting Payment of
Unclaimed Funds in the amount of $1,403.12;

[76] Application for Payment of Unclaimed Funds by Joy Kinley Daniel, Claimant, Requesting Payment of
Unclaimed Funds in the amount of $691.31.


TAKE FURTHER NOTICE THAT any interested party who has objections to the request MUST FILE A WRITTEN
OBJECTION on or before 2/4/21 with the movant and with the U.S. Bankruptcy Court at the following address:

101 S. Edgeworth Street
Greensboro, NC 27401

If no objections are filed within said time period, the Court will consider this motion without a hearing. If objections
are timely filed, a telephonic hearing on the motion will be held on 2/23/21 at 02:00 PM


In the event a hearing is to be held, to participate in the hearing, parties are instructed to dial
877−848−7030; Access Code: 8852513 when prompted to do so.



Dated: 1/12/21                                                                    OFFICE OF THE CLERK/drm
